
	
		I
		112th CONGRESS
		2d Session
		H. R. 5739
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2012
			Mr. Scott of South
			 Carolina (for himself and Mr.
			 Clyburn) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for an exchange of land between the Department
		  of Homeland Security and the South Carolina State Ports
		  Authority.
	
	
		1.Short titleThis Act may be cited as the
			 Former Charleston Naval Base Land
			 Exchange Act of 2012.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the parcels
			 consisting of approximately 10.499 acres of land (including improvements) that
			 are owned by the United States, located on the former U.S. Naval Base Complex
			 in North Charleston, South Carolina, and included within the Charleston County
			 Tax Assessor’s Office Tax Map Number 400-00-00-004, and shown as New Parcel B
			 in that certain plat of Forsberg Engineering and Surveying Inc., dated May 25,
			 2007, entitled in part “Plat Showing the Subdivision of TMS 400-00-00-004 into
			 Parcel B and Remaining Residual (Parcel A).
			(2)Non-Federal
			 landThe term non-Federal land means the 3 parcels
			 of land (including improvements) authorized to be conveyed to the United States
			 under this Act.
			(3)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(4)State Ports
			 AuthorityThe term State Ports Authority means the
			 South Carolina State Ports Authority, an agency of the State of South
			 Carolina.
			3.Land
			 exchange
			(a)Land
			 exchange
				(1)In
			 generalIn exchange for the conveyance to the Secretary, by
			 quitclaim deed, of all right, title, and interest of the State Ports Authority
			 to the non-Federal land owned by the State Ports Authority, the Secretary is
			 authorized to convey to the State Ports Authority, by quitclaim deed, all
			 right, title, and interest of the United States in and to the Federal
			 land.
				(2)ExchangeIf
			 the State Ports Authority offers to convey to the Secretary all right, title,
			 and interest of the State Ports Authority in and to the non-Federal parcels
			 identified in subsection (b), the Secretary—
					(A)is authorized to
			 accept the offer; and
					(B)on acceptance of
			 the offer, shall simultaneously convey to the State Ports Authority all right,
			 title, and interest of the United States in and to approximately 10.499 acres
			 of Federal land.
					(b)Non-Federal Land
			 DescribedThe non-Federal land (including improvements) to be
			 conveyed under this section consists of—
				(1)the approximately
			 18.736 acres of land that is owned by the State Ports Authority, located on S.
			 Hobson Avenue, and currently depicted in the Charleston County Tax Assessor’s
			 Office as Tax Map Number 400-00-00-158, and as New I-48.55 Parcel B, containing
			 18.736 acres, on the plat recorded in the Charleston County RMC Office in Plat
			 Book EL, at page 280;
				(2)the approximately
			 4.069 acres of land that is owned by the State Ports Authority, located on
			 Thompson Avenue and the Cooper River, and currently depicted in the Charleston
			 County Tax Assessor’s Office as Tax Map Number 400-00-00-156, and as New
			 II-121.44 Parcel C, containing 4.069 acres, on the plat recorded in the
			 Charleston County RMC Office in Plat Book L09, at pages 0391-393; and
				(3)the approximately
			 2.568 acres of land that is owned by the State Ports Authority, located on
			 Partridge Avenue, and currently depicted in the Charleston County Tax
			 Assessor’s Office as Tax Map Number 400-00-00-157, and as New II-121.44 Parcel
			 B, containing 2.568 acres, on the plat recorded in the Charleston County RMC
			 Office in Plat Book L09, at pages 0391-0393.
				(c)Land
			 titleTitle to the non-Federal land conveyed to the Secretary
			 under this section shall—
				(1)be acceptable to
			 the Secretary; and
				(2)conform to the
			 title approval standards of the Attorney General of the United States
			 applicable to land acquisitions by the Federal Government.
				4.Exchange terms
			 and conditions
			(a)In
			 generalThe conveyance of
			 Federal land under section 3 shall be subject to—
				(1)any valid existing rights; and
				(2)any additional terms and conditions that
			 the Secretary determines to be appropriate to protect the interests of the
			 United States.
				(b)CostsThe costs of carrying out the exchange of
			 land under section 3 shall be shared equally by the Secretary and the State
			 Ports Authority.
			(c)Equal value
			 exchangeNotwithstanding the
			 appraised value of the land exchanged under section 3, the values of the
			 Federal and non-Federal land in the land exchange under section 3 shall be
			 considered to be equal.
			5.Boundary
			 adjustmentOn acceptance of
			 title to the non-Federal land by the Secretary—
			(1)the non-Federal land shall be added to and
			 administered as part of the Federal Law Enforcement Training Center; and
			(2)the boundaries of the Federal Law
			 Enforcement Training Center shall be adjusted to exclude the exchanged Federal
			 land.
			
